DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 
Examiner Notes
The amendments to claims 1, 5-8, 12, and 16-19; cancellation of claim 21; and addition of claim 23 are acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-8, 12-19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12, and 23 recite the limitation "the first elastic layer".  There is insufficient antecedent basis for this limitation in the claim. For sake of further examination “the first elastic layer” will be viewed as “the first elastic metal layer.”
	Claims 1, 12, and 23 further recite that the first elastic metal layer deforms as the object impacting on the first elastic metal layer, which is not grammatically correct. It is unclear if applicant intends to recite the object “impacts the first elastic metal layer” or generally that the first elastic layer deforms upon impact by the object. Please note that the claim is drawn to a “hybrid-layered cell” and that there is no positive recitation of an object. Hence for sake of further examination, claim 1 will be examined and the first elastic metal layer being capable of deforming when an object impacts it.
	Claims 2-8 are rejected as being dependent upon indefinite claim 1.
	Claims 13-19 are rejected as being dependent upon indefinite claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2008/0047418) in view of Ravid et al. (US 2008/0223203) and further in view of Horstemeyer (US 2014/0026279).
	Regarding claims 1 and 5, Warren discloses a ballistic protection panel (10) comprising a core (12) of ceramic spheres, beads or balls (0032; instant semi-liquid viscous material). The core, absorbing, translating, and dissipating the force from a ballistic projectile impacting on the panel (0047), thus teaching the same function of retarding rotation and velocity of an incoming object as claimed. The panel further being attached to a structure or a backing (20) (0045).
	While Warren teaches that the backing may be made from a variety of materials including steel or composites (0045), Warren does not disclose the backing including a first elastic metal layer, visco-elastic foundation layer that includes a plurality of coiled spring elements, or second elastic metal layer.
	Ravid, in the analogous field of armor systems (0001), discloses a duel hardness armor comprising a first steel layer having a hardness H1 (toughness) and second steel layer having a hardness H2 (toughness), where H2 is lower than H1 (0006). As can be seen from Fig. 1, the metal layer can be curved and are thus elastic as claimed; and a bonding substance formed for a high elasticity elastomeric polymer (0011; instant visco-elastic foundation layer) fixedly laminated/adhering to the first metal layer to the second metal layer (0009). Given the bonding substance of Ravid is formed of a high elasticity resin polymer, it necessarily has a predetermined elasticity and compressibility. Moreover, the first metal layer is supported to resist deformation by the adhered polymer layer and second metal layer given any layer attached to another layer will support the top layer to some extent.
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious for the backing of Warren to be formed of the duel hardness armor as taught in Ravid, to further improve ballistic efficiency against high velocity armor piercing projectiles (0016).
	Ravid does not expressly teach the first steel layer deforming upon impact by an object, however given Ravid teaches a steel layer (which is an exemplary material for the first elastic metal layer: specification 0032) having high ballistic efficiency (0016), the first steel layer would be capable of deforming upon impact by an object as claimed.
	While Ravid teaches that the bonding layer may include a net of fibers (0023), Ravid does not teach a plurality of coiled spring elements extending in parallel between the first and second elastic metal layers.
	 Horstemeyer, in the analogous field of ballistics discloses a shock mitigating material used to dissipate energy associated with an object impact (0002). Specifically, Horstemeyer teaches numerous spiral shaped elements (i.e., would necessarily include a first spring element) which may be embedded in an elastic, viscoelastic, or plastic material (0048-0049).
	A person or ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the bonding layer of Ravid to include a plurality of spiral shock mitigating elements, as taught by Horstemeyer, to dissipated impact energy from an object (0006). Given the dissipated energy travels through the length of the spiral element (Fig. 6a), it would have been obvious to a person of ordinary skill for the elements to extend in parallel between the first and second elastic metal layers.
	Regarding claim 2, Warren further discloses the core including an outer coating (18) which is a self-healing polymer (0044). While not expressly disclosed as securing the semi-liquid viscous material in position between the film and metal layer, as this is a layer provided over the core, it would necessarily provide this function.
	Regarding claim 3, Ravid discloses the metal layers formed of the same material (i.e., steel) and wherein the thickness of the first steel layer is greater than the thickness of the second steel layer (0013).
	Regarding claim 4, Ravid disclose the bonding substance formed of a high elasticity elastomeric polymer (i.e., semi-solid viscous material) (0011).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Ravid in view of Horstemeyer as applied to claim 5 above and further in view of DeMoss (US 2010/0257675).
	Regarding claim 6, modified Warren discloses the limitations of claim 5 as discussed above. Warren does not disclose a second plurality of spring elements having a length shorter than that of the first spring elements.
	DeMoss discloses and coil-in-coil spring design (0002) comprising an outside coil having both a greater height and width than an inside coil (0008, Fig. 1-3). The nested design providing two different spring rates during compression (0023). The outside coil being compressed under a distributed load, whereas the inside and outside coils are compressed under a heavy or concentrated load (0023). The coils formed to be resilient but also comfortable and able to absorb abnormal stresses/weight concentrations or shacks without discomfort or damage (0023).
	DeMoss is analogous art as it is reasonably pertinent to the problem faced by the invention, i.e., structures which distribute or absorb an incoming force. A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a second spring element within the first spring element of modified Warren, and having a length shorter than the first spring element, as taught by DeMoss, to help distribute forces/shocks (0023).
	Regarding claim 7, DeMoss does not disclose a plurality of third spring elements and having a length shorter than that of the second spring elements. However, DeMoss teaches a first and second coil, wherein the second coil is shorter than the first coil (0008), it would have been obvious to a person of ordinary skill to have further included a third coil given it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04.VI.B).
	Regarding claim 8, DeMoss discloses the spring elements telescoped together (Fig. 1-3).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2008/0047418) in view of Ravid et al. (US 2008/0223203) in view of Horstemeyer (US 2014/0026279) and further in view of Purvis et al. (US 7,571,493).
	Regarding claims 12 and 16, Warren discloses a ballistic protection panel (10) comprising a core (12) of ceramic spheres, beads or balls (0032; instant semi-liquid viscous material). The core, absorbing, translating, and dissipating the force from a ballistic projectile impacting on the panel (0047), thus teaching the same function of retarding rotation and velocity of an incoming object as claimed. The panel further being attached to a structure or a backing (20) (0045).
	While Warren teaches that the backing may be made from a variety of materials including steel or composites (0045), Warren does not disclose the backing including a first elastic metal layer, visco-elastic foundation layer that includes a plurality of coiled spring elements, or second elastic metal layer, or the panel being in a fish-scale arrangement.
	Ravid, in the analogous field of armor systems (0001), discloses a duel hardness armor comprising a first steel layer having a hardness H1 (toughness) and second steel layer having a hardness H2 (toughness), where H2 is lower than H1 (0006). As can be seen from Fig. 1, the metal layer can be curved and are thus elastic as claimed; and a bonding substance formed for a high elasticity elastomeric polymer (0011; instant visco-elastic foundation layer) fixedly laminated to the first and second metal layers (0009). Given the bonding substance of Ravid is formed of a high elasticity resin polymer, it necessarily has a predetermined elasticity and compressibility. Moreover, the first metal layer is supported to resist deformation by the adhered polymer layer and second metal layer given any layer attached to another layer will support the top layer to some extent.
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious for the backing of Warren to be formed of the duel hardness armor as taught in Ravid, to further improve ballistic efficiency against high velocity armor piercing projectiles (0016).
	Ravid does not expressly teach the first steel layer deforming upon impact by an object, however given Ravid teaches a steel layer (which is an exemplary material for the first elastic metal layer: specification 0032) having high ballistic efficiency (0016), the first steel layer would be capable of deforming upon impact by an object as claimed.
	While Ravid teaches that the bonding layer may include a net of fibers (0023), Ravid does not teach a plurality of coiled spring elements extending in parallel between the first and second elastic metal layers.
	 Horstemeyer, in the analogous field of ballistics discloses a shock mitigating material used to dissipate energy associated with an object impact (0002). Specifically, Horstemeyer teaches numerous spiral shaped elements (i.e., would necessarily include a first spring element) which may be embedded in an elastic, viscoelastic, or plastic material (0048-0049).
	A person or ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the bonding layer of Ravid to include a plurality of spiral shock mitigating elements, as taught by Horstemeyer, to dissipated impact energy from an object (0006). Given the dissipated energy travels through the length of the spiral element (Fig. 6a), it would have been obvious to a person of ordinary skill for the elements to extend in parallel between the first and second elastic metal layers.
	Regarding the fish-scale arrangement, Purvis, in the analogous field of ballistic armor (column 1, lines 15-20), discloses a lightweight protective garment in which the armor inserts are formed into a plurality of tiles and overlapped together like fish-scales (column 9, lines 10-16).
	 A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the armor system of modified Warren to be formed into fish-scale tiles as taught by Purvis, to substantially increase flexibility for use in an armor garment (column 9, lines 15-20).
	Regarding claim 13, Warren further discloses the core including an outer coating (18) which is a self-healing polymer (0044). While not expressly disclosed as securing the semi-liquid viscous material in position between the film and metal layer, as this is a layer provided over the core, it would necessarily provide this function.
	Regarding claim 14, Ravid discloses the metal layers formed of the same material (i.e., steel) and wherein the thickness of the first steel layer is greater than the thickness of the second steel layer (0013).
	Regarding claim 15, Ravid disclose the bonding substance formed of a high elasticity elastomeric polymer (i.e., semi-solid viscous material) (0011).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Ravid in view of Horstemeyer in view of Purvis as applied to claim 16 above and further in view of DeMoss (US 2010/0257675).
	Regarding claim 17, modified Warren discloses the limitations of claim 16 as discussed above. Warren does not disclose a second plurality of spring elements having a length shorter than that of the first spring elements.
	DeMoss discloses and coil-in-coil spring design (0002) comprising an outside coil having both a greater height and width than an inside coil (0008, Fig. 1-3). The nested design providing two different spring rates during compression (0023). The outside coil being compressed under a distributed load, whereas the inside and outside coils are compressed under a heavy or concentrated load (0023). The coils formed to be resilient but also comfortable and able to absorb abnormal stresses/weight concentrations or shacks without discomfort or damage (0023).
	DeMoss is analogous art as it is reasonably pertinent to the problem faced by the invention, i.e., structures which distribute or absorb an incoming force. A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a second spring element within the first spring element of modified Ravid, and having a length shorter than the first spring element, as taught by DeMoss, to help distribute forces/shocks (0023).
	Regarding claim 18, DeMoss does not disclose a plurality of third spring elements and having a length shorter than that of the second spring elements. However, DeMoss teaches a first and second coil, wherein the second coil is shorter than the first coil (0008), it would have been obvious to a person of ordinary skill to have further included a third coil given it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04.VI.B).
	Regarding claim 19, DeMoss discloses the spring elements telescoped together (Fig. 1-3).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Ravid in view of Horstemeyer and further in view of DeMoss.
	Regarding claim 23, Warren discloses a ballistic protection panel (10) comprising a core (12) of ceramic spheres, beads or balls (0032; instant semi-liquid viscous material). The core, absorbing, translating, and dissipating the force from a ballistic projectile impacting on the panel (0047), thus teaching the same function of retarding rotation and velocity of an incoming object as claimed. The panel further being attached to a structure or a backing (20) (0045).
	While Warren teaches that the backing may be made from a variety of materials including steel or composites (0045), Warren does not disclose the backing including a first elastic metal layer, visco-elastic foundation layer that includes a plurality of first, second, and third telescoped coiled spring elements, or second elastic metal layer.
	Regarding the backing, Ravid, in the analogous field of armor systems (0001), discloses a duel hardness armor comprising a first steel layer having a hardness H1 (toughness) and second steel layer having a hardness H2 (toughness), where H2 is lower than H1 (0006). As can be seen from Fig. 1, the metal layer can be curved and are thus elastic as claimed; and a bonding substance formed for a high elasticity elastomeric polymer (0011; instant visco-elastic foundation layer) fixedly laminated/adhering to the first metal layer to the second metal layer (0009). Given the bonding substance of Ravid is formed of a high elasticity resin polymer, it necessarily has a predetermined elasticity and compressibility. Moreover, the first metal layer is supported to resist deformation by the adhered polymer layer and second metal layer given any layer attached to another layer will support the top layer to some extent.
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious for the backing of Warren to be formed of the duel hardness armor as taught in Ravid, to further improve ballistic efficiency against high velocity armor piercing projectiles (0016).
	Ravid does not expressly teach the first steel layer deforming upon impact by an object, however given Ravid teaches a steel layer (which is an exemplary material for the first elastic metal layer: specification 0032) having high ballistic efficiency (0016), the first steel layer would be capable of deforming upon impact by an object as claimed.
	While Ravid teaches that the bonding layer may include a net of fibers (0023), Ravid does not teach a plurality of coiled spring elements extending in parallel between the first and second elastic metal layers.
	Regarding the spring elements, Horstemeyer, in the analogous field of ballistics discloses a shock mitigating material used to dissipate energy associated with an object impact (0002). Specifically, Horstemeyer teaches numerous spiral shaped elements (i.e., would necessarily include a first spring element) which may be embedded in an elastic, viscoelastic, or plastic material (0048-0049).
	A person or ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the bonding layer of Ravid to include a plurality of spiral shock mitigating elements, as taught by Horstemeyer, to dissipated impact energy from an object (0006). Given the dissipated energy travels through the length of the spiral element (Fig. 6a), it would have been obvious to a person of ordinary skill for the elements to extend in parallel between the first and second elastic metal layers.
	Horstemeyer does not disclose and plurality of second and third spring elements having shorter heights or the spring elements telescoped together.
	modified Warren discloses the limitations of claim 16 as discussed above. Warren does not disclose a second plurality of spring elements having a length shorter than that of the first spring elements.
	DeMoss discloses and coil-in-coil spring design (0002) comprising an outside coil having both a greater height and width than an inside coil (0008, Fig. 1-3). DeMoss discloses the spring elements telescoped together (Fig. 1-3). The nested design providing two different spring rates during compression (0023). The outside coil being compressed under a distributed load, whereas the inside and outside coils are compressed under a heavy or concentrated load (0023). The coils formed to be resilient but also comfortable and able to absorb abnormal stresses/weight concentrations or shacks without discomfort or damage (0023).
	DeMoss is analogous art as it is reasonably pertinent to the problem faced by the invention, i.e., structures which distribute or absorb an incoming force. A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a second spring element within the first spring element of modified Warren, and having a length shorter than the first spring element, as taught by DeMoss, to help distribute forces/shocks (0023).
	DeMoss does not disclose a plurality of third spring elements telescoped with and having a length shorter than that of the second spring elements. However, DeMoss teaches a first and second coil, wherein the second coil is shorter than the first coil (0008), it would have been obvious to a person of ordinary skill to have further included a third coil given it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04.VI.B).
	Given DeMoss teaches the spring elements having the same end starting location (Fig. 1-3), it would have been obvious to a person or ordinary skill in the art in the structure of modified Warren that the plurality of second and third spring elements would be disposed on the second elastic metal layer.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781